Citation Nr: 0614433	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  96-43 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
degenerative joint disease, L1 through L5-S1, with Schmorl's 
nodes, rated as 10 percent disabling prior to July 27, 2004 
and 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included periods from March 
1984 to March 1988 and from March 1988 to September 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
1998 and February 2005 the Board remanded the issue for 
further development.  A September 2005 rating decision 
increased the veteran's rating for a low back disorder to 20 
percent effective July 27, 2004.

During the course of this appeal, an August 2004 rating 
decision granted service connection for degenerative disc 
disease with radiculopathy into the left lower extremity and 
the September 2005 rating decision granted service connection 
for radiculopathy of the right lower extremity.  


FINDINGS OF FACT

1.  Prior to May 29, 2004, the veteran's service-connected 
degenerative joint disease, L1 through L5-S1, with Schmorl's 
nodes, is characterized as mild.  

2.  From May 29, 2004, the veteran's service-connected 
degenerative joint disease, L1 through L5-S1, with Schmorl's 
nodes, is characterized as severe.  


CONCLUSIONS OF LAW

1.  Prior to May 29, 2004, the criteria for an increased 
rating in excess of 10 percent for the veteran's service-
connected degenerative joint disease, L1 through L5-S1, with 
Schmorl's nodes, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 
5292, 5295 (prior to September 2003), Diagnostic Code 5293 
(prior to September 2002).  

2.  From May 29, 2004, the criteria for an increased rating 
of 40 percent (but no higher) for the veteran's service-
connected degenerative joint disease, L1 through L5-S1, with 
Schmorl's nodes, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5293 
(prior to September 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the February 2005 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the February 2005 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining, as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the February 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the February 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves an increased rating issue, VA believes that the 
Dingess/Hartman analysis can be analogously applied to the 
increased rating issue situation so as to require notice 
regarding the effective date of any increased rating.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not given notice of the type of evidence necessary to 
establish an effective date for the rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby.)  The Board notes that 
the February 2005 VCAA letter advised the veteran that the RO 
was responsible for obtaining VA medical records.  He was 
also advised to provide information on medical records that 
needed to be obtained.  In determining the effective date for 
an increased rating, consideration is given to evidence which 
shows if and when an increase in disability occurred.  
38 U.S.C.A. § 5110(b).  In view of the fact that the RO took 
appropriate action to assist the veteran in obtaining all 
such evidence, the Board concludes that there was no 
prejudice to the veteran due to any failure to notify him as 
to the type of evidence necessary to establish the effective 
date for an increase in his rating. 



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected low back disorder has been 
rated under the older Diagnostic Code 5293 and the new Code 
5243 for intervertebral disc syndrome.  

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  However, the criteria for rating intervertebral disc 
syndrome remained essentially the same as the criteria 
effective September 23, 2002, although the code number was 
changed to Code 5243.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic 
Code, 5241 Spinal fusion; Diagnostic Code, 5242 Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The new rating criteria for intervertebral disc syndrome is 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

Other applicable codes include Diagnostic Code 5003 for 
arthritis, the older Diagnostic Codes 5292 for limitation of 
motion of the lumbar spine and 5295 for lumbosacral strain.  

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under the previous criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine provides that slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion warrants a 20 
percent rating and severe limitation of motion warrants a 
40 percent rating.  38 C.F.R. § 4.71a.

Under the older Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a.

A January 1996 VA examination of the joints revealed that 
range of motion of the lumbar spine was 90 degrees of 
flexion, 25 degrees of extension, lateral bending of 40 
degrees to each side, rotation to 45 degrees of each side.  
An addendum to the examination noted that there was 
radiologic evidence of degenerative disc disease of the 
lumbar spine.  A January 1996 VA examination of the spine in 
reporting the veteran's medical history as presented by the 
veteran, indicated that the veteran had a history of low back 
pain with some radiation to the left leg.  He was status post 
a L5, F1 microdiscectomy in August 1994.  Range of motion was 
forward flexion to 90 degrees, extension at 30 degrees, 
lateral bending to 45 degrees and rotation to 70 degrees 
bilaterally.  The assessment was degenerative disc disease in 
the lumbar spine with residual pain in the low back with some 
occasional radiation to the left lower extremities.  There 
was no evidence of acute radiculopathy.  

A November 1999 examination from the Navy hospital showed 
that the veteran's activities were limited including due to 
back pain and radicular type symptoms.  Range of motion of 
the back was full, discomfort was at extremes.  The 
examination commented on an October 1999 VA MRI of the lumbar 
spine which revealed mild canal stenosis at the L4-L5 level 
from ligamentum flavum hypertrophy with a broad-based disc 
bulge and facet osteoarthritis.  There was an L5-S1 disc 
osteophyte complex, which was mildly asymmetric to the right, 
which was not causing canal stenosis or nerve root 
impingement.  

During a March 2000 VA examination the veteran complained of 
constant pain in his low back.  The veteran stated that he 
need bedrest when he apparently had flare-ups of the lower 
back.  Physical examination found that the veteran had 
flexion of the lumbar spine of 110 degrees, extension was 10 
degrees.  There was pain on motion with pain beginning at 70 
degrees of flexion.  There was no evidence of weakness or 
tenderness.  There were no postural abnormalities or fixed 
deformities.  There was no neurologic abnormality evident.  
The diagnosis included chronic low back pain secondary to 
repetitive motion injury.  

A July 2000 Navy Physical Evaluation Board provided a 
diagnosis of lower back pain and left S-1 radiculopathy 
secondary to L-S1 herniated nucleus pulposus.  The veteran 
was found unfit to perform his duties.  A May 2001 x-ray of 
the lumbar spine revealed some degenerative change at the 5-1 
level, otherwise it was negative.  

A July 2003 VA MRI indicated that the veteran had 
degenerative disc disease in the lower lumbar spine.  The 
most significant findings were at the L4-5 level where there 
is disc/osteophyte complex combined with ligamentum flavum 
and facet hypertrophy that significantly narrows the canal so 
that there was minimal CSF around the nerve roots.  There was 
associated lateral recess narrowing at this level, placing 
the L5 nerve roots at risk.  

A May 2004 VA examination in reporting the veteran's medical 
history as presented by the veteran, showed that the veteran 
complained of constant pain in his low back which at times 
was sharp and radiated to the left lower extremity.  He had 
flare-ups every few months, the last one was in April during 
which he was out for 2 weeks.  The examination showed the 
veteran had a normal gait.  Thoracolumbar range of motion 
indicated the following: flexion was 90 degrees, back 
extension was 30 degrees, lateral flexion and lateral 
rotation in each direction was 30 degrees.  None of these 
movements were particularly painful.  The veteran's recent 
MRI of the lumbar spine demonstrated extensive degenerative 
disease of the lumbar spine including osteophytes at multiple 
levels, as well as spondylitic changes causing some stenosis 
in the lower lumbar canal, as well as multilevel 
neuroforaminal stenosis.  The examiner opined that the 
veteran was worse especially with regards to his low back.  
In terms of the lumbar spine, the examiner noted that the 
veteran did not demonstrate limitation of motion but was 
functionally limited due to bouts of pain in his back, as 
well as his left lower extremity.  This was a moderate to 
severe disorder for him.  During times of pain, he most 
likely had some limitation of motion on the order of 30 
percent due to pain in muscles and muscle spasms.  He did not 
demonstrate fatigability, weakness or incoordination of the 
problem.  He had flare-ups of the lumbar spine which 
debilitate him for weeks at a time when he had them.  

A July 2004 VA medical record showed that the veteran was 
doing well until May 2004 when he had an acute onset of 
severe radiating back pain.  He was bedbound for 2 weeks with 
some early improvement.  A December 2004 VA treatment record 
found that the veteran's acute symptoms have not recurred.  
The new MRI of the lumbar spine showed possible foraminal 
stenosis at the L4-5 and L5-S1 levels.  Lumbar 
flexion/extension x-rays showed no movement.  

The medical evidence has demonstrated that the veteran is 
entitled to a 40 percent rating under the older Diagnostic 
Code 5293 effective May 29, 2004.  The May 29, 2004 VA 
examination showed that the veteran had constant pain, had 
flare-ups every few months which debilitated him for weeks 
and his disorder was moderate to severe.  A rating in excess 
of 40 percent under Diagnostic Code 5293 is not for 
consideration as a higher rating would review neurological 
symptoms and the veteran already is receiving separate 
ratings for his bilateral lower extremities.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The veteran also is not 
entitled to a rating in excess of 40 percent under Diagnostic 
Code 5243 as the evidence did not suggest that he had 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  The veteran is not entitled 
to a rating in excess of 40 percent under the revised general 
criteria for rating back disorders as he did not have 
ankylosis.  The older diagnostic codes 5292 and 5295 need not 
be considered as the highest rating available under both 
codes is 40 percent.  

The medical evidence has not manifested that the veteran is 
entitled to a rating in excess of 10 percent prior to May 29, 
2004.  Under the older Diagnostic Code 5292 the veteran's 
limitation of motion of the lumbar spine was not moderate to 
warrant the next higher rating of 20 percent.  The veteran 
also will not be able to receive a rating in excess of 10 
percent under the old Diagnostic Code 5293 as the evidence 
did not suggest that he had moderate recurring attacks.  His 
October 1999 MRI revealed mild canal stenosis at the L4-L5.  
The July 2004 VA medical record showed that the veteran was 
doing well prior to May 2004 when he had an acute onset of 
severe radiating back pain.  The evidence also has not 
indicated that the veteran had muscle spasm on extreme 
forward bending, loss of lateral spine motion to merit a 
rating of 20 percent under the older Diagnostic Code 5295 for 
lumbosacral strain.  Diagnostic Code 5003 for arthritis need 
not be considered as the highest rating under this code that 
the veteran would be entitled to is 10 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Resolving all reasonable doubt in the veteran's favor the 
Board finds that a 40 percent rating under the older 
Diagnostic Code 5293 is warranted effective May 29, 2004.  
The veteran is not entitled to a rating in excess of 10 
percent prior to May 29, 2004.  


ORDER

Entitlement to a rating of 40 percent (but no higher) 
effective May 29, 2004 for the veteran's service-connected 
low back disorder is allowed, subject to the controlling laws 
and regulations governing the payment of monetary awards.  To 
this extent the appeal is granted.  Entitlement to a rating 
in excess of 10 percent prior to May 29, 2004 for the 
veteran's service-connected low back disorder is denied.  To 
this extent the appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


